DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 1-5, 7, 8, 11-15 and 20-27.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2020 has been entered.
 
Applicants' arguments, filed 10/13/2020, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "said emulsion" in the first line.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 2, 11, 12, 20, 21 and 25 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Browne et al. (WO 00/10513 A1, Mar. 2, 2000).
Browne et al. disclose a pressed powder comprising 2% nylon 12 (i.e. organic powder), 1% titanium dioxide anatase, 3% titanium dioxide rutile, and 4% glycerine (Example VII). 

In regards to instant claim 21 reciting wherein the composition has a change in color of less than 10 after 8 hours of heating at more than 80ºC, the composition of Browne et al. is substantially the same as the claimed invention. Therefore, one of ordinary skill in the art would reasonably expect the composition of Browne et al. to have substantially the same properties as the claimed invention. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


1.	Claims 1-5, 7, 9, 11, 12, 20, 23 and 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Browne et al. (WO 00/10513 A1, Mar. 2, 2000).
Instant claims 1, 2, 11, 12, 20, 21 and 25 have been rejected as being anticipated, as set forth supra. However, purely arguendo, for the purposes of complete prosecution, and for the purposes of this ground of rejection only, Browne et al. will be interpreted as though it does not anticipate the independent claim.
Browne et al. disclose a cosmetic composition comprising a mixture of both rutile and anatase titanium oxide and no more than about 3.5% emollients provide good coverage of blemishes and wrinkles while having reduced streakiness and cakiness (page 3). Titanium oxide is an inorganic oxide that conforms to the general formula: TiO2 (page 4).  It is preferred that the ratio of rutile titanium oxide to anatase titanium oxide in the mixture is in the range of from about 1:100 to about 100:1. Generally the mixture of rutile and anatase titanium oxide will comprise preferably from about 5% to about 10% by weight of the total composition (page 5). Preferred emollients include synthetic wax. The cosmetic composition will also comprise a vehicle for the titanium oxide which is suitable for topical application to the skin. The vehicle can take any form which is suitable for use as a cosmetic, for example, emulsion and lotion. Suitable emulsions include water-in-oil emulsions. If the composition is an emulsion it will generally comprise from about 20% to about 95% by weight of oil phase and from about 5% to about 80% by weight of aqueous phase. The composition will generally comprise 
The prior art discloses a composition containing rutile titanium oxide (page 3) and organic pigments (page 17). Together this would provide a composition as claimed instantly. 
The prior art is not anticipatory insofar as this combination must be selected from various lists/locations in the reference. It would have been obvious, however, to make the combination since each component is taught as being useful in making the compositions of the prior art. 
Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. See KSR v.  Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414) 
In regards to instant claims 1, 23 and 25-27 reciting pigmentary titanium dioxide comprising more than 60% rutile phase titanium dioxide, Browne et al. disclose wherein the ratio of rutile titanium oxide to anatase titanium oxide is in the range of from about 1:100 to about 100:1. Therefore, it would have been obvious to one of ordinary skill in the art to have a pigmentary titanium dioxide comprising more than 99% rutule TiO2 since the ratio of rutile titanium oxide to anatase titanium oxide may be up to 100:1.

2.	Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Browne et al. (WO 00/10513 A1, Mar. 2, 2000) in view of Ricard et al. (US 2018/0263867, Sep. 20, 2018).
	The teachings of Browne et al. are discussed above. Browne et al. do not disclose wherein the pigmentary titanium dioxide and organic pigments are treated with isopropyl triiisostearyl titanate.
	However, Ricard et al. disclose a cosmetic composition in the form of a water-in-oil emulsion comprising pigments (abstract). The pigments are coated with at least one lipophilic or hydrophobic compound (¶ [0128]). This type of pigment is particularly advantageous insofar as it may be considered in large amount together with a large amount of water. What is more, insofar as they are treated with a hydrophobic compound, they show a predominant affinity for the oily gelled phase, which can then 
	It would have been prima facie obvious to one of ordinary skill in the art to have coated the rutile titanium oxide, anatase titanium oxide, and organic pigment of Browne et al. with isopropyl triisostearyl titanate since this type of pigment is particularly advantageous insofar as it may be considered in large amount together with a large amount of water as taught by Ricard et al.
	Additionally, it would have been prima facie obvious to one of ordinary skill in the art to have coated the rutile titanium oxide, anatase titanium oxide, and organic pigment of Browne et al. with isopropyl triisostearyl titanate in order for the oil phase of the emulsion to carry the pigments as taught by Richard et al. 
	In regards to instant claim 21 reciting wherein the composition has a change in color of less than 10 after 8 hours of heating at more than 80⁰C, the instant specification discloses in Table 3 and Fig. 5 wherein a composition comprising 7% ITT Treated rutile TiO2 has a change of color of less than 10. As discussed above, it would have been obvious to have coated rutile titanium oxide with ITT and Browne et al. disclose incorporating rutile titanium oxide in an amount from about 5% to about 10%. Therefore, the prior art necessarily discloses a composition that has a change in color of less than 10.

s 8, 13-15 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Browne et al. (WO 00/10513 A1, Mar. 2, 2000) in view of Novack (US 2015/0164768, Jun. 18, 2015).
	The teachings of Browne et al. are discussed above. Browne et al. do not disclose wherein the organic pigments comprise between 5% and 40% by weight of the composition and wherein the composition is in the form of a glycerin-in-oil emulsion.
	However, Novack discloses a glycerin-in-oil emulsion (abstract). The emulsion is provided as a composition for topical application to a human integument (e.g. skin) (¶ [0007]). The composition comprises 1-30% pigments (Table 1). The glycerin-in-oil emulsion comprises about 5% to about 65% by weight glycerin (claim 15). 
	It would have been prima facie obvious to one of ordinary skill in the art to have incorporated 1-30% pigments into the composition of Browne et al. since this is an effective amount of pigments for skin care emulsions as taught by Novack. 
	It would have been prima facie obvious to one of ordinary skill in the art to have formulated the composition of Browne et al. as a glycerin-in-oil emulsion comprising about 5% to about 65% by weight glycerin since Browne et al. disclose wherein the composition may be in the form of an emulsion and a glycerin-in-oil emulsion comprising about 5% to about 65% by weight glycerin is a known and effective emulsion for topical skin care compositions as taught by Novack. 
	In regards to instant claim 8 reciting between 5% and 40% organic pigments, Browne et al. disclose about 5% to about 10% rutile and anatase titanium oxide. Thus, it would have been obvious to one of ordinary skill in the art to have a composition comprise, for example, 10% rutile and anatase titanium oxide, which is within the range 
	In regards to instant claim 14 reciting from 0.1 to 10% rutile pigmentary TiO2, As discussed above, it would have been obvious to have 10% rutile and anatase titanium oxide. Browne et al. disclose wherein the ratio of rutile titanium oxide to anatase titanium oxide ranges from about 1:100 to about 100:1. Thus, it would have been obvious to have a ratio of rutile titanium oxide to anatase titanium oxide of 3:1, which is within the range about 1:100 to about 100:1. An amount of 10% rutile and anatase titanium oxide with a ratio of rutile titanium oxide to anatase titanium oxide of 3:1 would mean an amount of rutile titanium oxide of 7.5%. 
In regards to instant claims 13 and 15 reciting wherein the weight ratio of said organic pigment to said rutile pigmentary TiO2 is between 20:1 and 1:20, as discussed above, it would have been obvious to one of ordinary skill in the art to have 7.5% rutile titanium oxide and 10% organic pigment. An amount of 7.5% rutile titanium oxide and 10% organic pigment is a ratio of organic pigment to rutile pigmentary TiO2 of 1.33, which is within 20:1 and 1:20. 
In regards to instant claim 14 reciting from 20% to 50% silicone, Browne et al. disclose wherein the composition comprises from about 20% to about 95% oil phase and wherein the oil phase comprises 0.01% to about 25% non-volatile silicones and 
In regards to instant claim 24 reciting wherein the pigmentary titanium dioxide comprises more than 99% rutile TiO2,  Browne et al. disclose wherein the ratio of rutile titanium oxide to anatase titanium oxide is in the range of from about 1:100 to about 100:1. Therefore, it would have been obvious to one of ordinary skill in the art to have a pigmentary titanium dioxide comprising more than 99% rutule TiO2 since the ratio of rutile titanium oxide to anatase titanium oxide may be up to 100:1.


4.	Claims 14 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Browne et al. (WO 00/10513 A1, Mar. 2, 2000) in view of Ricard et al. (US 2018/0263867, Sep. 20, 2018) and further in view of Novack (US 2015/0164768, Jun. 18, 2015).
	The teachings of Browne et al. and Ricard et al. are discussed above. Browne et al. and Ricard et al. do not disclose wherein the organic pigments comprise from 1% to 10% by weight of the composition and wherein the composition is in the form of a glycerin-in-oil emulsion.
	However, Novack discloses a glycerin-in-oil emulsion (abstract). The emulsion is provided as a composition for topical application to a human integument (e.g. skin) (¶ [0007]). The composition comprises 1-30% pigments (Table 1). The oil phase can 
	It would have been prima facie obvious to one of ordinary skill in the art to have incorporated 1-30% pigments into the composition of Browne et al. since this is an effective amount of pigments for skin care emulsions as taught by Novack. 
	It would have been prima facie obvious to one of ordinary skill in the art to have formulated the composition of Browne et al. as a glycerin-in-oil emulsion comprising about 5% to about 65% by weight glycerin since Browne et al. disclose wherein the composition may be in the form of an emulsion and a glycerin-in-oil emulsion comprising about 5% to about 65% by weight glycerin is a known and effective emulsion for topical skin care compositions as taught by Novack. 
In regards to instant claim 14 reciting from 1 to 10% organic pigments, Browne et al. disclose about 5% to about 10% rutile and anatase titanium oxide. Thus, it would have been obvious to one of ordinary skill in the art to have a composition comprise, for example, 10% rutile and anatase titanium oxide, which is within the range about 5% to about 10%. Novack et al. disclose wherein emulsions comprise 1-30% pigments. Thus, it would have been obvious to one of ordinary skill in the art to have a composition comprise rutile and anatase titanium oxide and organic pigments in an amount within 1-30%, for example, 20%, which is within the range 1-30%. Since it would have been obvious to have 10% % rutile and anatase titanium oxide and a total of 20% pigments, it therefore would have been obvious to have 10% organic pigments. 
2, As discussed above, it would have been obvious to have 10% rutile and anatase titanium oxide. Browne et al. disclose wherein the ratio of rutile titanium oxide to anatase titanium oxide ranges from about 1:100 to about 100:1. Thus, it would have been obvious to have a ratio of rutile titanium oxide to anatase titanium oxide of 3:1, which is within the range about 1:100 to about 100:1. An amount of 10% rutile and anatase titanium oxide with a ratio of rutile titanium oxide to anatase titanium oxide of 3:1 would mean an amount of rutile titanium oxide of 7.5%. 
In regards to instant claim 14 reciting from 20% to 50% silicone, Browne et al. disclose wherein the composition comprises from about 20% to about 95% oil phase and wherein the oil phase comprises 0.01% to about 25% non-volatile silicones and 75% to about 99.99% volatile silicones. Thus, it would have been obvious to have a composition comprising 40% oil phase and an oil phase comprising 76% silicones. A composition comprising 40% oil phase and an oil phase comprising 76% silicones comprises 30.4% silicone.

Response to Arguments
	Applicant argues that claim 1 has been amended to specify that the pigmentary titanium dioxide comprises more than 60% rutile phase titanium dioxide by weight. 
	The Examiner submits that because instant claim 1 is anticipated by Browne et al., showings of unexpected results cannot overcome such rejection. Therefore, Applicant’s amendment is not persuasive.
2 produces color stability compared to anatase TiO2 for specific embodiments. As shown in Fig. 5, the “dashed” horizontal line represents an approximation of the ΔE for a perceivable color change. Treated anatase TiO2 did produce a perceivable color change, while treated rutile TiO2 did not in Grind Formulation 2. However, treated anatase TiO2 and treated rutile TiO2 do not substantially produce a perceivable color change in Grind Formulations 1 and 3. This is also evident from Fig. 6 wherein treated anatase TiO2 and treated rutile TiO2 have substantially the same ΔE. As such, the use of rutile TiO2 for not perceivable color change is not always unexpected over anatase TiO2 and depends on the specific embodiment. Such embodiment is not recited in the instant claim. 
	Furthermore, the showings use rutile ITT-TiO2. The instant claims do not recite a rutile ITT-TiO2. One of ordinary skill in the art would not reasonably expect rutile ITT-TiO2 to be reasonably representative of rutile TiO2 since Fig. 6 of the instant specification shows wherein a formulation comprising untreated rutile TiO2 produces a perceivable color change. 
Moreover, Applicant’s showings are all in the form of aqueous emulsions. Independent claim 1 do not limit the composition to a particular form. One of ordinary skill in the art would not reasonably expect the results in Applicant’s showings to be representative for all composition forms since paragraph [0052] of the instant specification discloses wherein hydrolysis of organic pigments may cause color shift 

	Applicant argues that the OA offer no line of technical reasoning which would call into question Applicant’s showing of unexpected results with respect to remediation of color instability of anhydrous compositions. 
The Examiner disagrees. As discussed in the previous rejection and above, paragraph [0052] of the instant specification discloses wherein hydrolysis of organic pigments may cause color shift and compositions having an aqueous phase are most affected by the increased color stability provided by the compositions. Thus, the results in the showing are significant for compositions wherein hydrolysis of organic pigments would be present. Anhydrous compositions do not have water to cause hydrolysis of organic pigments. Thus, increased color stability may be not be significant for anhydrous compositions. 

Applicant argues that claims 2-5 all specify hydrous forms of the compositions. It is unclear why these claims are still rejected.
The Examiner submits that the claims are still rejected since incorporation of these limitations to independent claim 1 will still not make independent claim 1 commensurate in scope with the showings. The reasons why independent claim 1 is not commensurate in scope are discussed above. Therefore, the rejections are maintained.

2. There is no explanation of why these claims are not commensurate in scope with the acknowledged unexpected results. 
The Examiner submits that the claims are still rejected since incorporation of this limitation to independent claim 1 or 14 will still not make independent claim 1 or 14 commensurate in scope with the showings. The reasons why the independent claims are not commensurate in scope are discussed above. Furthermore, Applicant has not shown in the showings wherein the ratio of organic pigments to rutile TiO2 is unexpected. Therefore, the rejections are maintained.

Applicant argues that an explanation of how claims 21-22 are not commensurate in scope with the acknowledged unexpected results has not been provided.
The Examiner submits that the claims are still rejected since incorporation of the limitation of claims 21-22 to independent claim 1 or 14 will still not make independent claim 1 or 14 commensurate in scope with the showings. The reasons why the independent claims are not commensurate in scope are discussed above. Therefore, the rejections are maintained.

Applicant argues that Browne does not necessarily disclose the aggregate teachings and therefore the Office’s burden to establish inherency has not been met. The claimed color stability in claims 21-22 does not necessarily flow from the teachings of Browne for at least the reason that Browne never provides specifically compositions having the claimed rutile TiO2 in combination with organic pigments. 
2 in combination with organic pigments in Example VII which discloses pigmentary titanium dioxide comprising 75% rutile titanium dioxide and Nylon 12 (organic pigment). 

Conclusion
Claims 1-5, 7, 8, 11-15 and 20-27 are rejected.
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115.  The examiner can normally be reached on Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/TRACY LIU/Primary Examiner, Art Unit 1612